DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/15/2022 has been entered.

Status of the Claims
Claims 1, and 11 have been amended.  Claims 1-20 are pending.

Claim Objections / Constructions
The independent claims 1, 11 disclose a plurality of “answers”, which are allowed to be a plurality of unrelated answers, which makes the claims confusing.  Thus, it seems the limitation “selecting the answer from answers associated with the plurality of community questions” should be corrected to “selecting the answer from the answers associated with the plurality of community questions.”
Further, the plurality of “answers” in the limitation – “prioritizing answers from internally generated content associated with the server over answers from user generated content generated externally from the server in real-time” are unrelated to the previously cited answers (i.e. “answers are associated with the plurality of community questions”).  Thus, it is not clear if such answers are meant to be related to the “answers are associated with the plurality of community questions”, or are unrelated, random answers.  It is further not clear how “selecting the answer” (singular) by “prioritizing [plurality of  unrelated] answers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims recite limitation “user generated content generated externally from the server in real-time.”  This limitation is not supported by the specification as originally filed. Paragraphs [0036]-[0037] (published version) instead disclose – “may prioritize the best answer by prioritizing certain content (e.g., FAQ articles and content written by promoted/trusted users of the system) over other content (e.g., content written by other users)” (i.e. there is no indicate that content or users are external), “internally generated content or “IGC”) will be ranked higher than user generated content (UGC).  When no relevant internally generated content is found, the process may prioritize the content written by trusted users or users with the highest and or normalized feedback (e.g., “up” or “like” votes) in the community.”  There is no disclosure of “content generated externally from the server in real-time.”  I.e. there is no support for the UGC to be externally generated in real time.  No details explaining how one of ordinary skill in the art would implement such the real-time generation of content is provided in the specification.
Thus, there is no disclosure of the limitation “wherein selecting the answer from answers associated with the plurality of community questions comprises prioritizing answers from internally generated content associated with the server over answers from user generated content generated externally from the server in real-time.”
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims recite limitation “selecting the answer from answers associated with the plurality of community questions comprises prioritizing answers from internally generated content associated with the server over answers from user generated content generated externally from the server in real-time.”
Given the lack of support for the limitation, as indicated in the 112 1st rejection above, the limitation is examined in view of the paragraphs [0036]-[0037].  However, the two paragraphs does not convey the required functionality.
The independent claims recite – 
“a community repository.” 
It is unclear of where “a community repository” is  actually stored.   The claim requires selecting a question “from answers stored on the server … the answers are associated with the plurality of community questions.”  The answers are stored on the server, the answers are associated with community questions from the community repository.  However, that does not imply that the community repository is actually stored on the server.  It is also not clear of what is an intended functionality of the limitation - “associated with.”
“internally generated content associated with the server.”
It is not clear if the internal content is the same or meant to be different from the community repository.  Further, the functionality of the verb “associated” with the server is unclear, as it does not necessarily means - stored.  The limitation further states “prioritizing answers from internally generated content associated with the server”.  However, it is not clear of what “answers from internally generated content” are and how do they relate to the initially cited “answers stored on the server prior to receiving the user question, wherein the answers are associated with the plurality of community questions”.  Thus, the “answers from internally generated content” are construed to be unrelated, different answers. 
“answers from user generated content generated externally from the server in real-time.”
It is not clear of what the newly cited answers actually are and where such answers stored.  It is also not clear if such answers are “answers stored on the server prior to receiving the user question” or related to any way to the previously cited community repository.  Thus, the “answers from user generated content generated externally from the server” are allowed to be any other unrelated answers.  Further, the way the limitation is written, It is also not clear if such answers are stored internally or externally to the server.  I.e. it is not clear if “content generated externally from the server” is actually stored on the server or elsewhere.  As the content generated “in real-time” is obviously not previously stored content.  Therefore, the “answers from user generated content generated externally fare unrelated to the any previously cited answers and it’s undue to determine where such “answers from user generated content” are actually sored.  The specification does not provide an adequate support to help properly construe the above limitation.
Further, for the complete limitation - “wherein selecting the answer from answers associated with the plurality of community questions comprises prioritizing answers from internally generated content associated with the server over answers from user generated content generated externally from the server in real-time”, it is undue to determine by what means the prioritizing is achieved.  The answer is selected from the community repository only.  Thus, it is not clear of the purpose of comparing the answer from the community repository to the unrelated answers stored elsewhere.
Due to the 35 USC § 112 rejections, the claims have been treated on their merits as best understood by the examiner.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berajawala et al. (US 2016/0098477) in view of Carteri et al. (2018/0253487) Cheng (US 10,929,392) and in further view of Natkin et al. (US 2018/0307687).

Regarding claim 1, Berajawala teaches a  computer implemented method comprising: 
receiving, at a server, a user question from a device operated by a user ([0057]); 
searching a community (see NOTE) repository for a plurality of community questions ([0069]-[0071], [0080]) similar to the received user question ([0044]-[0045], [0063], [0089]); 
selecting an answer from answers stored on the server prior to receiving the user question, wherein the answers are associated with the plurality of community questions based on a similarity between the user question and content of the plurality of community questions ([0063], [0079]-[0082], [0087]), and 
wherein selecting the answer from answers associated with the plurality of community questions comprises prioritizing answers from internally generated content associated with the server [0043], [0045], [0061]-[0063]) over answers from user generated content generated externally from the server ([0013]-[0114])(see NOTE I) 
outputting a snippet comprising one or more sentences from the selected answer to the device operated by the user ([0065], [0085]).

NOTE I the limitation “internally generated content associated with the server” is somewhat broad and open to various interpretations, as it is not clear of what functionality is require by the verb “associated”.  Berajawala teaches if the question can’t “accurately answered” by the UK server (internal to the user), the question is routed to an external US server.  Thus, it is reasonable to conclude that when the answers can be determined with high accuracy, only the system prioritizes internal UK server content over the external US content.
However, to further obviate such reasoning, Carteri discloses  prioritizing answers from internally generated content associated with the server over answers from user generated content generated externally from the server ([0044] “candidate solutions may be first retrieved from an internal database of the help desk system and if the candidate solutions' quality is insufficient, the social network may be used to provide solutions.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala to include prioritizing answers from internally generated content as disclosed by Carteri.  Doing so may increase the probability of solving the problem, and thus may reduce the interaction time of the user (Carteri [0020]).

Further, it is well-known that external sources, such as social network provides content in real-life.  Still, Berajawala as modified by Carteri doesn’t explicitly teach, however, XXX discloses answers from user generated content generated externally from the server in real-time.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Berajawala and Carteri to include prioritization generated content generated externally from the server in real-time as disclosed by Natkin.  Doing so would provide accurate and effective responses (Natkin [0022]).

NOTE Berajawala teaches a repository storing frequently asked questions, similar questions by other users, follow up questions by other users.  Thus, it is reasonable to conclude that the repository storing questions from other users is a community repository.  However, to merely obviate such reasoning, Cheng teaches a community repository for a plurality of community questions (C1L59-67, C11L7-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala to include community repository as disclosed by Cheng.  Doing so would make it easier for users to quickly locate information of interest (Cheng C1L65-65).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Berajawala as modified teaches the method and the system, further comprising: 
outputting a selectable link to the device operated by the user that, when selected, provides access to additional answers associated with the plurality of community questions (Berajawala [0063], [0079]-[0082], [0087], [0089]); 
outputting a first selectable field that, when selected, provides an indication that the selected answer provides an answer to the user's question (Berajawala [0072]-[0073], [0076]); and 
outputting a second selectable field that, when selected, provides an indication that the selected answer did not provide an answer to the user's question (Berajawala [0072]-[0073], [0076], [0083], Cheng C6L20-26).

Regarding claims 3 and 13, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises pre-processing the received user question using a multi-level process to generate a pre-processed user question (Berajawala [0057]-[0059]).

Regarding claims 4 and 14, Berajawala as modified teaches the method and the system, wherein pre-processing the user question comprises: 
a first level comprising stemming words within the user question (Cheng C5L10-14, Berajawala [0057]); and 
a second level comprising removing, from the user question, profanity and other language deemed objectionable by a system administrator (Cheng C5L10-14).
Berajawala as modified by Cheng does not explicitly removing, from the user question, profanity.  Instead, Berajawala as modified by Cheng disclose removing profanity from answers.   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove profanity from any text (i.e. questions or answers) before user display.  Doing so would eliminate any offensive content from presentation.
Berajawala as modified by Cheng does not explicitly teach stemming words.  However, both references disclose NLP processing of text.  It is well-known in the art that the NLP comprise stemming of the words.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stemming words as various techniques provided by the NLP.

Regarding claims 5 and 15, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises: inputting the pre-processed user question through a Term Frequency-Inverse Document Frequency (TF-IDF) model (Cheng C11L40-43) to obtain a ranked set of potential questions that are similar to the pre-processed user question (Berajawala [0041], [0087], Cheng C11L18-38); 
and re-ranking the ranked set of potential questions using a natural language model (Berajawala [0069] “affinity score for both questions to that document would be increased”, [0072]-[0073], [0057]).
NOTE in analogous art Diamond (US 6,269,368) likewise discloses claims 5 and 15 in C8:46-67, C11L44-45, C12L10-30, C18L50-67.  Using pre-processing through TFIDF and re ranking, disclosed by Diamond would maximize the number of retrieved documents for the query (C15L53-54)

Regarding claims 6 and 16, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises determining that a confidence level associated with results of the search is greater than a predetermined search confidence threshold (Berajawala [0062], [0069], [0091]).

Regarding claims 7 and 17, Berajawala as modified teaches the method and the system, wherein selecting the answer from answers associated with the plurality of community questions further comprises selecting the answer with the highest semantic similarity to the user question (Berajawala [0068] SEE “cosine similarity” and “higher affinity score”, [0077], [0080], [0104] “relatively high affinity with questions similar to that of the input question”, Cheng C5L21-25, 52-67, C11L10-46, C14L30-40).

Regarding claims 8 and 18, Berajawala as modified teaches the method and the system, wherein outputting the snippet of the selected answer to the device operated by the user further comprises: 
splitting the selected answer into a plurality of sentences (Berajawala [0044], [0085], Cheng C5l16-18, C7L61-64); and 
determining which sentences from the split selected answer is most similar to the user question (Berajawala [0043], [0086]-[0087], [0103]-[0105], Cheng C2l21-29).

Regarding claims 9 and 19, Berajawala as modified teaches the method and the system, wherein determining which sentences from the split selected answer is most similar to the user question comprises: 
representing the sentences from the split selected answer using neural embedding (Cheng C3L41-43, C5L25-32, C11L39-51); and 
comparing the sentences represented with the neural embedding to the user question (Cheng C7L61-67, C11L7-20). 

Regarding claims 10 and 20, Berajawala as modified teaches the method and the system, wherein outputting the snippet of the selected answer to the device operated by the user further comprises further comprises determining that a confidence level associated with the snippet is greater than a predetermined confidence threshold (Berajawala [0062], [0069], [0091, [0103]]).

Claims 4 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Berajawala as modified and in further view of Das et al. (US 8,244,749).

Regarding claims 4 and 14, Berajawala as modified teaches the method and the system, wherein pre-processing the user question comprises: 
a first level comprising NLP answers 
Berajawala as modified does not explicitly teach, however Das discloses stemming words within the user question (C9L59-64) and removing profanity from the user question (C7L65-67 – C1L1-8).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Berajawala as modified to include text processing as disclosed by Das.  Doing so would provide efficient query processing.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.  Specifically, the claims are written with an unclear, vague functionality, as indicated by the 112 rejection above.  The applicant argues (with respect to Natkin) of what is required by the claims, however, the way the independent claims are written, various, undue interpretations are possible.    
For the example, the applicant argues that claim requires “selecting an answer from a pool of answers that were stored prior to the user query being received.”  However, it is respectfully noted it is not clear what is meant by the “pool”.  I.e. does the “pool” is meant to be the community repository comprising both external and internal content?  if so, it is impossible to determine how the community repository, stored on the server, can comprise content external to the server and generated in real time.  It is undue and impossible to determine of how the real-time (instantly) user generated content can be previously stored (i.e. “prior to receiving the user question”, as applicant argues on page 9).  It is understood that such real-time content can only be generated currently or immediately after.  It is also not clear what paragraphs of the specification disclose such functionality.  It is also not clear of where the “community repository” is actually stored.  The claim requires selecting a question “from answers stored on the server … the answers are associated with the plurality of community questions.”  The answers are stored on the server, the answers are associated with community questions from the community repository.  However, that does not imply that the community repository is actually stored on the server.  It is also not clear of what is an intended functionality of the limitation - “associated with”.  Assuming the community repository is stored on the server and the answer is selected from the answers stored on the server, it is not clear of how the community repository, which is internal to the server, can store a content external to the server.  If the question is selected only from the community repository, it is not clear of how and why the content it is compared with the external to the server content.  It seems the content IGC and UGC are both stored together, on the server, perhaps in the community repository, however, such functionality need to be clarified.
Thus, it is undue to determine of what is actually required by the claims.  A proper anteceding basis needs to be established for all the cited “answers” in the claims, where the answers are stored and what is being internal and external to the server that stores the answers, in view of the specification.  

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	October 30, 2022